Abatement Order filed February 2, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00013-CV
                                     ____________

          IN RE ARCHDIOCESE OF GALVESTON-HOUSTON, Relator



                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  215th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-40506


                          ABATEMENT                   ORDER

       On January 27, 2012, the parties notified this court that the parties had reached a
settlement in principle on this matter, and requested that the proceeding be abated for
finalization of the settlement agreement. The motion is granted. Accordingly, we issue
the following order.

       The proceeding is abated, treated as a closed case, and removed from this court’s
active docket until March 6, 2012. The proceeding will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the petition for writ
of mandamus or other dispositive motion. The court will also consider an appropriate
motion to reinstate the proceeding filed by either party, or the court may reinstate the
proceeding on its own motion.



                                        PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.